Citation Nr: 0924102	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-13 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

REMAND

The appellant had an initial period of active duty for 
training from May to September 1989 and active duty service 
from January 1991 to June 1991, including service in the 
Southwest Asia Theater of Operations in support of Operation 
Desert Shield/Desert Storm from January 22, 1991, to May 17, 
1991.  Decorations and awards include a Southwest Asia 
Service Medal with a Bronze Service Star.

This matter comes before the Board of Appellants' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In July 2007 the appellant appeared and testified at an RO 
hearing in New York; and in April 2009 she testified before 
the undersigned Appellants Law Judge at a Travel Board 
hearing in New York.  The transcripts of those hearings are 
of record.

The appellant seeks service connection for a psychiatric 
disorder, which she relates to events that she says occurred 
during her service in the Persian Gulf.  During her July 2007 
RO hearing she testified that she was deployed to the Persian 
Gulf with the 301st MP PW in early 1991, but she was unsure 
of the date and location of her arrival.  She testified that 
her plane came under fire in its approach into the Persian 
Gulf, and described seeing bright lights, which she said she 
later discovered were Patriot missile return fire.  She 
recalled that the plane landed in the dark, and testified 
that as she disembarked from the plane sirens were going off 
and "everybody was screaming gas, gas, gas."  She testified 
that she freaked out during the event.  She specifically 
testified as follows:

I panicked[.]  I call it freaked out, 
spasms or whatever but I did this.

She added that it was a few hours before she regained her 
composure and was able to process in.  She testified that she 
was later that day taken to Khobar Towers [which the Board 
notes is in Dhahran, Saudi Arabia)], and said that the 
journey from the airport to Khobar Towers took about two 
hours.  She testified that she stayed at Khobar Towers for a 
few days, and that while there she heard bombs every night 
and gas attack sirens.  She testified that while at Khobar 
Towers she was so frightened that she could not sleep, and 
that she had her gas mask at the ready at all times.  She 
testified that from Khobar Towers she went to a prisoner of 
war tent city in the desert.  During her 2009 Board hearing 
she testified that she processed prisoners, which she said 
consisted of taking names, ages, fingerprints, and "stuff 
like that" from prisoners.  She testified that the enemy 
prisoners included men, women, and children.  She also 
testified that her duties at the prisoner of war camp 
included guarding "the perimeters."

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with §4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

DD-214 confirms service in the Southwest Asia Theater of 
Operations in support of Operation Desert Storm from January 
22, 1991, to May 17, 1991.  In addition, a March 1993 
military war record recovered by the U. S. Army & Joint 
Services Records Research Center (JSRRC) advises of numerous 
Scud missile attacks "towards Dhahran" in Saudi Arabia on 
the 22nd, 23rd, and 26th of January, 1991; and of a direct hit 
on the U.S. Barracks in Dhahran on February 25, 1991.  The 
appellant's service in the Southwest Asia Theater of 
Operations began on January 22, 1991, according to the DD214.  

In addition to the foregoing, VA treatment records dated in 
2003 and 2004 reflect an Axis I diagnosis of PTSD, Depressive 
Disorder, NOS; and treatment records dating from January 2005 
to March 2006 show a diagnosis of "Major depressive disorder 
with Psychotic features in remission - by history; PTSD; 
Personality disorder, NOS."  

The Board here notes that while the issue appealed by the 
Veteran was service connection for PTSD, VA must fully and 
sympathetically develop a claim to its optimum before 
reaching the claim on its merits.  Hodge v. West, 155 F.3d 
1356, 1362-63 (Fed.Cir.1998); see also Brokowski v. 
Shinseki,--- Vet. App. ----, 2009 WL 1586901 (holding that a 
claimant's identification of the benefit sought does not 
require any technical precision); and Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009) (stating that, when determining the 
scope of a claim, the Board must consider "the claimant's 
description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that 
the Secretary obtains in support of that claim") [emphasis 
added].  

In this case the record contains medical evidence of a 
current psychiatric disorder(s), and reports of symptoms in 
service, but an opinion as to a link between any current 
psychiatric disorder and service has not been proffered.  See 
Espiritu, 2 Vet. App. 492 (where, as here, the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion).  Remand 
for a compensation and pension examination is thus warranted.  
38 C.F.R. § 3.159(c)(2).  Since the claims file is being 
returned a complete copy of the appellant's Official Military 
Personnel File and VA treatment records dating from March 
2006, should be requested and associated with the claims 
file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Unit histories for the 
301st Military Police PW Camp (EPW) during Operation Desert 
Shield/Storm from January 22, 1991, to May 17, 1991, should 
also be requested.

In addition, in an August 2003 statement, the Veteran 
reported that she was going to apply for Social Security 
Administration (SSA) disability benefits.  The Court of 
Appeals for Veterans Claims has held that VA's duty to assist 
encompasses obtaining medical records that supported an SSA 
award of disability benefits as they may contain information 
relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 
363, 369-70 (1992).  Accordingly, the RO should request 
adjudication documents and medical records from SSA.    

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  Associate with the claims file any VA 
medical treatment records pertaining to the 
appellant dating from March 14, 2006.  If 
no such records exist, that fact should be 
noted in the claims folder.  Also attempt 
to obtain any other evidence identified as 
relevant by the Veteran during the course 
of this remand provided that any necessary 
authorization forms are completed.  

2.  Request a complete copy of the 
appellant's Official Military Personnel 
File and associate said with the claims 
file.  

3.  Attempt to obtain from SSA any 
decisions pertaining to the appellant as 
well as any medical records that are in 
SSA's possession.   

4.  Contact the U. S. Army & Joint Services 
Records Research Center (JSRRC), and any 
other appropriate agency or department for 
unit histories for the 301st Military Police 
PW Camp (EPW) during Operation Desert 
Shield/Storm from January 22, 1991, to May 
17, 1991.  These records are to be 
associated with the claims file.  

If necessary, two requests should be made, 
one for the period beginning January 22 to 
March 22, 1991; and the second for the 
period beginning March 23 to May 17, 1991.

5.  After completion of the above, schedule 
the appellant for a psychiatric 
examination(s), to include evaluation of 
her claim for PTSD.  The claims file must 
be made available to, and reviewed by, the 
examiner, and the examiner must acknowledge 
such review in the examination report.  All 
indicated tests should be performed, and 
all findings reported in detail.  

The RO is to inform the examiner of all 
verified active duty stressor(s).  If a 
diagnosis of PTSD is deemed appropriate, 
the psychiatrist should specify whether it 
is at least as likely as not (a probability 
of 50 percent or greater) that there is a 
link between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the record and 
found sufficient to produce PTSD by the 
examiner. 

If a diagnosis other than PTSD is returned, 
the examiner is requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability), or at least 
as likely as not (50 percent probability or 
greater) that said disorder was incurred 
during active military service, or is 
related thereto.   

The examiner should also reconcile the 
diagnosis or diagnoses found upon 
examination with the various diagnoses 
contained in the VA medical records (i.e., 
on March 14, 2006, personality disorder, 
NOS; h/o major depressive disorder, single 
episode with psychotic features; PTSD by 
history, and on March 4, 2003, PTSD and 
depressive disorder, NOS).  A rationale for 
all opinions proffered must be set forth in 
the report provided.

6.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1), 
and be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




